Exhibit 10.2

 

EXECUTION COPY

 

ASSUMPTION AGREEMENT

 

This Assumption Agreement (“Assumption Agreement”) is made this 2nd day of July,
2013 (the “Effective Date”), by U.S. BANK NATIONAL ASSOCIATION, as Trustee for
Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8, Commercial Mortgage
Pass-Through Certificates, Series 2013-C8 (“Noteholder”), RP/HH PARK PLAZA,
LIMITED PARTNERSHIP, a Delaware limited partnership (“Borrower”), ROCKPOINT REAL
ESTATE FUND III, L.P., a Delaware limited partnership (“Original Guarantor”),
BOSTON 1927 OWNER, LLC, a Delaware limited liability company (“Assumptor”) and
SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited liability company (“New
Guarantor”) and is acknowledged and agreed to by BOSTON 1927 LESSEE, INC., a
Delaware corporation (“Operating Lessee”) solely to acknowledge and agree to
certain representations, warranties and covenants set forth herein.

 

RECITALS

 

A.                                    Noteholder’s predecessor in interest, Bank
of America, N.A. (in such capacity, “Original Lender”) made two loans to
Borrower, in the combined original principal amount of $120,000,000.00
(collectively the “Loan”).  The Loan was evidenced by Promissory Note A-1 (“Note
A-1”), dated as of January 22, 2013, in the original principal balance of
$95,000,000.00 (“Loan A-1”) and Promissory Note A-2 (“Note A-2” and collectively
with Note A-1, the “Notes”), of even date with Note A-1, in the original
principal balance of $25,000,000.00 (“Loan A-2” and collectively with Loan A-1,
the “Loan”).

 

B.                                    The Loan is further evidenced and secured
under the terms and provisions set forth in the following loan documents, all of
which are of even date with the Notes, unless otherwise noted:

 

1.                                      Loan Agreement by and between Borrower
and Original Lender (the “Loan Agreement”);

 

2.                                      Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing executed by Borrower to Original
Lender which, secures the Notes and other obligations of Borrower (“Security
Instrument”), and which Security Instrument was recorded on January 24, 2013  in
Book 50869, Page 102 in the real estate records of Suffolk County, Massachusetts
(Official Records”), the Original Lender’s interest under which was assigned to
Noteholder by instrument recorded on February 19, 2013, in Book 51097, Page 186,
in said Official Records.  The land, improvements and other real property which
are subject to the Security Instrument are hereinafter referred to as the
“Property” and the equipment, machinery and other personal property which are
subject to the Security Instrument are hereinafter referred to as the
“Collateral”;

 

3.                                      Guaranty of Recourse Obligations of
Borrower executed by Original Guarantor (“Guaranty”);

 

--------------------------------------------------------------------------------


 

4.                                      Environmental Indemnity Agreement
executed by Original Borrower (“Environmental Indemnity”);

 

5.                                      Irrevocable Proxy executed by Original
Borrower (the “Proxy”);

 

6.                                      Assignment and Subordination of
Management Agreement and Consent of Manager (“Assignment of Management
Agreement”) executed by Borrower and Highgate Hotels, L.P. (“Manager”);

 

7.                                      Deposit Account Control Agreement
executed by Borrower, Bank of America, N.A. as deposit bank (in such capacity,
“Bank”) and Original Lender (the “Lockbox Agreement”); and

 

8.                                      UCC-1 Financing Statements filed on
January 24, 2013, as instrument number 0326851 with the Delaware Secretary of
State (“State UCC”) and on January 25, 2013, in Book 50879, Page 59, as
instrument number 00008758, in the Official Records (“County UCC”).

 

The above documents, together with this Assumption Agreement and all documents
executed in connection herewith are hereinafter collectively defined as the
“Loan Documents”, though for purposes of the Loan Documents being assumed by
Assumptor and New Guarantor, the Loan Documents shall not include the Guaranty,
the current Environmental Indemnity, the Assignment of Management Agreement or
the Lockbox Agreement.

 

Original Lender previously transferred its interest in Loan A-1, Note A-1 and
the corresponding interest in the other Loan Documents to Noteholder and
Noteholder is the current holder thereof.  Original Lender previously
transferred its interest in Loan A-2, Note A-2 and the corresponding interest in
the other Loan Documents to U.S. Bank National Association, as Trustee for
Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9, Commercial Mortgage
Pass-Through Certificates, Series 2013-C9 (“Co-Lender”) and Co-Lender is the
current holder thereof.  As set forth in that certain Agreement between
Noteholders dated as of February 21, 2013 (the “Intercreditor Agreement”) and
that certain Pooling and Servicing Agreement dated as of February 1, 2013 (the
“PSA”), Wells Fargo Bank, National Association (“Servicer”), has been engaged to
service and administer the Loan and has authority to act for and on behalf of
the Noteholder and Co-Lender.  Capitalized Terms not otherwise defined herein
shall have the meaning given to such terms in the Loan Agreement, as modified by
this Assumption Agreement.

 

C.                                    As of the Effective Date, the Noteholder
represents and the other parties acknowledge and agree that:

 

1.                                      The principal balance outstanding under
Note A-1 was $94,358,355.30 and the principal balance outstanding under Note A-2
was $24,814,260.44;

 

2.                                      The Note Rate under the Loan is 4.402%;

 

3.                                      Accrued interest on the Note has been
paid through June 30, 2013;

 

2

--------------------------------------------------------------------------------


 

4.                                      The balance in the Required Repair
Account pursuant to Section 9.1 of the Loan Agreement was $980,099.85;

 

5.                                      The balance in the Replacement Reserve
Escrow Account pursuant to Section 9.2 of the Loan Agreement was $368,253.17;

 

6.                                      The balance in the Tax and Insurance
Reserve Account pursuant to Section 9.6 of the Loan Agreement was $1,632,094.28,
with $00.00 of such amount allocated for the payment of Insurance Premiums and
$1,632,094.28 of such amount allocated for the payment of Property Taxes;

 

7.                                      The balance in the Excess Cash Reserve
Account pursuant to Section 9.7 of the Loan Agreement was $00.00;

 

8.                                      The balance in the Seasonality Reserve
Account pursuant to Section 9.10 of the Loan Agreement was $4,500,795.90; and

 

9.                                      The balance in the Room Split Reserve
pursuant to Section 9.12 of the Loan Agreement was $183,340.83.

 

D.                                    Borrower is selling and conveying the
Property and the Collateral to Assumptor (the “Sale”), and both parties desire
to obtain consent from Noteholder for the Sale and a waiver of any right
Noteholder may have under the Loan Documents to accelerate the Maturity Date of
the Note by virtue of the Sale.  In connection with the Sale, Assumptor will be
entering into a Lease Agreement for the Property with Operating Lessee (the
“Operating Lease”) and Assumptor and Operating Lessee are requesting that
Noteholder also provide consent to the Operating Lease.  For the avoidance of
doubt, while in connection with the Assumption (as hereinafter defined)
Operating Lessee has agreed to make certain representations and warranties and
be bound by certain covenants under the Loan Documents, Operating Lessee shall
not be deemed to be a Borrower under the Loan Documents.

 

E.                                     Subject to the terms and conditions
hereof, Noteholder is willing to consent to the Sale and to the execution of the
Operating Lease upon assumption by Assumptor of all obligations of Borrower
under the Loan Documents (the “Assumption”).

 

NOW THEREFORE, FOR VALUABLE CONSIDERATION, including, without limitation, the
mutual covenants and promises contained herein, the parties agree as follows:

 

1.                                      Incorporation. The foregoing recitals
are incorporated herein by this reference.

 

2.                                      Assumption Fee. As consideration for
Noteholder’s execution of this Assumption Agreement and in addition to any other
sums due hereunder, Borrower and Assumptor agree to pay Noteholder or
Noteholder’s servicer(s) (all as set forth in the escrow instructions to be
executed in connection with the closing of the Assumption) an assumption fee of
$297,931.54 (0.25% of the loan balance as of the Effective Date), due on the
Effective Date.

 

3.                                      Conditions Precedent. The following are
conditions precedent to Noteholder’s obligations under this Assumption
Agreement:

 

3

--------------------------------------------------------------------------------


 

a.                          Delivery to Noteholder of the organizational
documents and evidence of good standing of Assumptor and Operating Lessee, their
constituent parties, and of New Guarantor, together with such resolutions or
certificates as Noteholder may require, in form and content acceptable to
Noteholder, authorizing the Assumption and the execution of this Assumption
Agreement and related documents and executed by the appropriate persons and/or
entities on behalf of Assumptor, Operating Lessee and New Guarantor;

 

b.                          Receipt by Noteholder of: (i) the executed original
of this Assumption Agreement; (ii) an executed original of a Memorandum of
Assumption Agreement in the form attached hereto as Exhibit A, with signatures
notarized, and otherwise in form and substance reasonably acceptable to
Noteholder (“Memorandum of Assumption Agreement”); and (iii) any other documents
and agreements which are required pursuant to this Assumption Agreement, in form
and content reasonably acceptable to Noteholder;

 

c.                           Assumptor’s, Operating Lessee’s, New Guarantor’s,
Borrower’s and Guarantor’s delivery to Title Company of the Memorandum of
Assumption Agreement, in proper form for filing in the appropriate jurisdictions
as determined by Noteholder, together with such other documents and agreements,
if any, required pursuant to this Assumption Agreement or which Noteholder has
requested to be recorded or filed;

 

d.                          Execution and delivery to Noteholder by New
Guarantor of a new Guaranty of Recourse Obligations of Borrower (“New Guaranty”)
in favor of Noteholder in substantially the same form as the Guaranty and
otherwise reasonably acceptable to Noteholder;

 

e.                           Execution and delivery to Noteholder by Borrower
and New Guarantor of a new Environmental Indemnity Agreement (“New Environmental
Indemnity”) in favor of Noteholder in substantially the same form as the
Environmental Indemnity and otherwise reasonably acceptable to Noteholder;

 

f.                            Receipt by Noteholder of evidence that casualty
insurance and comprehensive liability insurance policies with respect to the
Property, each in form and amount reasonably satisfactory to Noteholder, have
been obtained with the annual premium for same to be paid at closing;

 

g.                           The irrevocable commitment of First American Title
Insurance Company “Title Company”) to issue a replacement Loan Policy of Title
Insurance in form and substance reasonably acceptable to Noteholder, insuring
Noteholder that the priority and validity of the Security Instrument has not
been and will not be impaired by this Assumption Agreement, the conveyance of
the Property, or the transaction contemplated hereby;

 

h.                          Receipt and reasonable approval by Noteholder of the
new management agreement between Assumptor and Manager (which must provide for a
management fee of no more than 4%) and Manager’s execution of a new Assignment
and

 

4

--------------------------------------------------------------------------------


 

Subordination of Management Agreement and Consent of Manager (“New Assignment of
Management Agreement”).

 

i.                              Assumptor’s delivery to Noteholder of UCC-1
Financing Statements and UCC-3 Amendments in proper form for filing in the
appropriate jurisdictions as reasonably determined by Noteholder, which
Assumptor expressly authorizes Noteholder to file;

 

j.                             Payment of the assumption fee provided for in
Section 2 above;

 

k.                          Borrower’s or Assumptor’s reimbursement to
Noteholder of all reasonable costs and expenses incurred by Noteholder in
connection with this Assumption Agreement and the transactions contemplated
hereby, including, without limitation, application fees, search fees,
underwriting fees, loan administration fees, title insurance costs, escrow and
recording fees, rating agency fees and expenses, reasonable attorneys’ fees,
appraisal, engineers’ and inspection fees and documentation costs and charges,
whether such services are furnished by Noteholder’s employees, agents or
independent contractors;

 

l.                              Assumptor shall deposit $188,005.55 with
Noteholder to be held as additional Required Repair Funds in the Required Repair
Account;

 

m.                      Noteholder shall have received an opinion of counsel to
Noteholder with respect to the compliance of this Assumption Agreement, the
transfer to Assumptor, and the transactions referenced herein with the
provisions of the Internal Revenue Code as the same pertain to real estate
mortgage investment conduits;

 

n.                          Receipt and reasonable approval by Noteholder of
(A) Assumption opinion from Assumptor’s, Operating Lessee’s and New Guarantor’s
counsel (licensed in the State of New York and the Commonwealth of
Massachusetts; (B) standard Delaware single member LLC opinions for Assumptor
from acceptable Delaware counsel; and (C) a new Non-Consolidation Opinion;

 

o.                          Receipt and approval of all credit, litigation,
anti-terrorism, anti-money laundering and other searches as Noteholder may
require;

 

p.                          Noteholder’s receipt of the fully executed Operating
Lease in form and substance reasonably acceptable to Noteholder;

 

q.                          Execution and delivery to Noteholder by Operating
Lessee and Assumptor, as applicable, of an acceptable Security Agreement (the
“Security Agreement”) and Collateral Assignment of Security Agreement (the
“Collateral Assignment of Security Agreement”) and such other documentation as
reasonably required by Noteholder;

 

r.                             Operating Lessee’s delivery to Noteholder of
UCC-1 Financing Statements (showing Operating Lessee as debtor and Assumptor as
secured party) in

 

5

--------------------------------------------------------------------------------


 

proper form for filing in the appropriate jurisdictions as determined by
Noteholder, which Assumptor expressly authorizes Noteholder to file;

 

s.                            Receipt by Noteholder of satisfactory confirmation
that Assumptor has been issued a new liquor license for the Property.

 

t.                             Receipt by Noteholder of confirmation that all
other necessary permits and approvals necessary for the operation of the
Property have been assigned to and/or obtained by Assumptor or Operating Lessee;

 

u.                          Receipt by Noteholder of satisfactory evidence that
Operating Lessee has established a replacement Lockbox Account with an
acceptable Lockbox Bank and receipt and approval by Noteholder of a Deposit
Account Control Agreement for the new Lockbox Account (collectively, the “New
Lockbox Agreement”);

 

v.                          Receipt by Noteholder of a copy of the warranty deed
by which the Property will be conveyed to Assumptor, and the purchase and sale
agreement (the “Purchase and Sale Agreement”) documenting the sale of the
Property to Assumptor;

 

w.                        Receipt by Noteholder of an executed Form W-9 for
Assumptor and Operating Lessee;

 

x.                          Receipt by Noteholder of a Rating Agency
Confirmation from each applicable Rating Agency or a written waiver from the
applicable Rating Agency pursuant to which the Rating Agency waives or declines
to review the transaction contemplated hereby;

 

y.                          Expiration of the consultation period provided to
Co-Lender in the Intercreditor Agreement and PSA;

 

z.                           Receipt by Noteholder of satisfactory evidence that
the Mezzanine Loan is being paid in full in connection with the closing of this
Assumption and that all Mezzanine Loan Documents are being satisfied and/or
terminated;

 

aa.                   Receipt and reasonable approval of certificates/estoppels
from the Park Plaza Condominium Trust and of evidence that all necessary
consents have been obtained; and

 

bb.                   The representations and warranties contained herein are
true and correct in all material respects.

 

4.                                      Assumption.  Assumptor hereby assumes
and agrees to pay when due all sums due or to become due or owing under the
Note, the Loan Agreement and the other Loan Documents and shall hereafter
faithfully perform all of Borrower’s obligations under and be bound by all of
the provisions of the Loan Documents, as modified by this Assumption Agreement,
and assumes all liabilities of Borrower under the Loan Documents as if Assumptor
were an original signatory thereto.  The execution of this Assumption Agreement
by Assumptor

 

6

--------------------------------------------------------------------------------


 

shall be deemed its execution of the Note, the Loan Agreement and the other Loan
Documents., subject to, and in accordance with, the terms of this Assumption
Agreement.

 

5.                                      Master Servicer Estoppel.  Based solely
on the actual knowledge of Travis Wheat, an employee of Master Servicer who is
currently assigned to the servicing of the Loan: (a) no Event of Default has
occurred and is continuing; and (b) there have been no modifications to the Loan
Documents except as set forth in this Assumption Agreement.  For purposes of the
foregoing, “Master Servicer” means Wells Fargo Bank, National Association, in
its capacity as master servicer for Noteholder.

 

6.                                      Partial Release of Borrower; Release of
Noteholder.  Noteholder hereby releases (on the Effective Date) Borrower from
liability under the Loan Documents other than this Assumption Agreement;
provided however, that the parties hereby acknowledge and agree that Borrower is
expressly not released from and nothing contained herein is intended to limit,
impair, terminate or revoke, any of Borrower’s obligations with respect to the
matters set forth in Section 15.1 of the Loan Agreement, to the extent the same
arise out of or in connection with any act or omission occurring on or before
the Effective Date (the “Retained Obligations”), and that such obligations shall
continue in full force and effect in accordance with the terms and provisions
thereof and hereof.  Borrower’s obligations under the Loan Documents with
respect to the Retained Obligations shall not be discharged or reduced by any
extension, amendment, renewal or modification to, the Note, the Loan Agreement
or any other Loan Documents, including, without limitation, changes to the terms
of repayment thereof, modifications, extensions or renewals of repayment dates,
releases or subordinations of security in whole or in part, changes in the
interest rate or advances of additional funds by Noteholder in its discretion
for purposes related to those set forth in the Loan Documents.  Each of
Borrower, Original Guarantor, Assumptor and New Guarantor hereby fully releases
(on the Effective Date) Noteholder and any servicer(s) of the Loan from any
liability of any kind arising out of or in connection with the Loan or the Loan
Documents other than this Assumption Agreement to the extent the same arise out
of or in connection with any act or omission on or prior to the Effective Date;
provided, however, this release shall not apply to any liability due to fraud,
gross negligence or willful misconduct of Noteholder or to any counterclaims by
Borrower and/or Original Guarantor to the extent the same relate to any claim
Noteholder asserts against Borrower and/or Original Guarantor for any liability
arising on or prior to the Effective Date.

 

7.                                      Confirmation of Guaranty; Partial
Release of Original Guarantor.  Nothing contained herein is intended to limit,
impair, terminate or revoke Original Guarantor’s obligations under the Guaranty
to the extent the same arise out of or in connection with any act or omission
occurring on or before the Effective Date and such obligations shall continue in
full force and effect in accordance with the terms and provisions of the
Guaranty; provided, however, Noteholder hereby releases Original Guarantor from
its obligations under the Guaranty to the extent the same arise out of or in
connection with any act or omission occurring from and after the Effective Date.

 

8.                                      Representations and Warranties.

 

a.                          Assignment.  Borrower and Assumptor each hereby
represents and warrants to Noteholder that Borrower will on the Effective Date
contemporaneously

 

7

--------------------------------------------------------------------------------


 

with the transactions contemplated by this Assumption Agreement irrevocably and
unconditionally transfer and assign to Assumptor all of Borrower’s right, title
and interest in and to:

 

i.                                          The Property and the Collateral;

 

ii.                                       The Loan Documents;

 

iii.                                    All leases, contracts, licenses and
permits related to the Property or the Collateral;

 

iv.                                   All reciprocal easement agreements,
operating agreements, and declarations of conditions, covenants and restrictions
related to the Property;

 

v.                                      All prepaid rents and security deposits,
if any, held by Borrower in connection with leases of any part of the Property
or the Collateral; and

 

vi.                                   All funds, if any, deposited in impound
accounts held by or for the benefit of Noteholder pursuant to the terms of the
Loan Documents.

 

Borrower and Assumptor each hereby further represents and warrants to Noteholder
that no consent to the transfer of the Property and the Collateral to Assumptor
is required under any agreement to which Borrower or Assumptor is a party,
including, without limitation, under any lease, operating agreement, mortgage or
security instrument (other than the Loan Documents), or if such consent is
required, that the parties have obtained all such consents.

 

b.                          No Defaults. Assumptor and Borrower each hereby
represents and warrants, to its respective knowledge, that no default, event of
default, breach or failure of condition has occurred, or would exist with notice
or the lapse of time or both, under any of the Loan Documents, as modified by
this Assumption Agreement, and, as of the Effective Date, all representations
and warranties herein and in the other Loan Documents, as modified by this
Assumption Agreement, are true and correct in all material respects.

 

c.                           Loan Documents. Assumptor and Operating Lessee
represent and warrant to Noteholder that Assumptor and Operating Lessee have
actual knowledge of all terms and conditions of the Loan Documents, and agree
that Noteholder has no obligation or duty to provide any information to
Assumptor or Operating Lessee regarding the terms and conditions of the Loan
Documents.  Assumptor and Operating Lessee further agree that all
representations, agreements and warranties in the Loan Documents regarding
Borrower (as modified by this Assumption Agreement), its status, authority,
financial condition and business shall apply to each of Assumptor and Operating
Lessee, as though Assumptor and Operating Lessee were originally named in the
Loan Documents.  Assumptor and Operating Lessee further understand and
acknowledge that, except as expressly provided in this Assumption Agreement or
in any other writing executed by Noteholder, Noteholder has not waived any right
of Noteholder or obligation of Borrower or Assumptor under the Loan Documents
and Noteholder has

 

8

--------------------------------------------------------------------------------


 

not agreed to any modification of any provision of any Loan Document or to any
extension of the Loan.

 

d.                          Financial Statements. Assumptor and New Guarantor
represent and warrant to Noteholder that the financial statements of Assumptor,
New Guarantor, and Sunstone Hotel Investors, Inc. (the “REIT”), previously
delivered by Assumptor and New Guarantor to Noteholder: (i) are complete and
correct in all material respects; (ii) present fairly and in all material
respects the financial condition of each of such parties as of the date of such
statement; and (iii) have been prepared in accordance with generally accepted
accounting principles consistently applied, except as expressly noted therein,
or other accounting standards approved by Noteholder.  Assumptor further
represents and warrants to Noteholder that, since the date of such financial
statements, there has been no material adverse change in the financial condition
of any of such parties.

 

e.                           Reports. Assumptor represents and warrants to
Noteholder that all reports, documents, instruments and information (other than
information of a general economic or industry nature) prepared by Assumptor and
delivered to Noteholder in connection with the Assumption: (i) are correct and
sufficiently complete to give Noteholder accurate knowledge of their subject
matter; and (ii) do not contain any misrepresentation of a material fact or
omission of a material fact which omission makes the provided information
misleading.  Assumptor further represents and warrants to Noteholder that, to
its knowledge, all other reports, documents, instruments and information (other
than information of a general economic or industry nature) that Assumptor has
delivered to Noteholder in connection with the Assumption are correct and do not
contain any misrepresentation of a material fact or omission of a material fact
which omission makes the provided information misleading.  With respect to all
projected financial information delivered by Assumptor, Assumptor represents and
warrants only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

f.                            Assumptor Location.  Assumptor represents and
warrants that its chief executive office is located at the following address:
c/o Sunstone Hotel Investors, Inc., 120 Vantis, Suite 350, Aliso Viejo, CA
92656.  Assumptor represents and warrants that its state of formation is
Delaware.  All organizational documents of Assumptor delivered to Noteholder are
complete and accurate in all material respects.  Assumptor’s legal name is
exactly as shown on page one of this Assumption Agreement.  Assumptor shall not
change Assumptor’s name or, as applicable, Assumptor’s chief executive office,
Assumptor’s principal residence or the jurisdiction in which Assumptor is
organized, without giving Noteholder at least 30 days’ prior written notice.

 

g.                           No Pledge of Equity Interests.  Assumptor,
Operating Lessee and New Guarantor represent and warrant to Noteholder that the
equity interests in (i) Assumptor or Operating Lessee or (ii) except in
connection with a Permitted Transfer, any entity that, directly or indirectly,
owns an equity interest in Assumptor or Operating Lessee have not been pledged,
hypothecated or otherwise encumbered as security for any

 

9

--------------------------------------------------------------------------------


 

obligation, and that no portion of the capital contributed to Assumptor or
Operating Lessee, directly or indirectly, in connection with Assumptor’s
acquisition of the Property consists of borrowed funds.

 

h.                          Embargoed Person.  Assumptor, Operating Lessee and
New Guarantor represent and warrant that none of the funds or other assets of
Assumptor, Operating Lessee or New Guarantor constitute property of, or are
beneficially owned, directly or, to Assumptor’s, Operating Lessee’s and New
Guarantor’s knowledge, indirectly, by any person, entity or government subject
to trade restrictions under U.S. law, including but not limited to, the USA
PATRIOT Act (including the anti-terrorism provisions thereof), the International
Economic Powers Act, 50 U.S.C. §§ 1701, et. seq., the Trading with the Enemy
Act, 50 U.S.C. App. 1 et. seq., and any Executive Orders or regulations
promulgated thereunder, including those related to Specially Designated
Nationals and Specially Designated Global Terrorists (“Embargoed Person”) and
further warrant and represent that no Embargoed Person has any interest of any
nature whatsoever in Assumptor, Operating Lessee or New Guarantor with the
result that the investment in Assumptor, Operating Lessee or New Guarantor
(whether directly or indirectly) is prohibited by law.  The representations
contained in this Section 8(h) shall not be deemed to apply to shareholders in
any indirect owner of Assumptor, Operating Lessee or New Guarantor whose shares
are listed through a publicly traded company listed on the New York Stock
Exchange or other nationally recognized exchange.

 

9.                                      Waiver of Acceleration.  Noteholder
hereby consents to the Sale and Operating Lease and agrees that it shall not
exercise its right to cause all sums secured by the Security Instrument to
become immediately due and payable because of the Sale or Operating Lease;
provided, however, Noteholder reserves its right under the terms of the Loan
Agreement or any other Loan Document to accelerate all principal and interest in
the event of any subsequent sale, transfer, encumbrance or other conveyance of
the Property, the Collateral or any interest in Assumptor, except as permitted
by the Loan Documents.

 

10.                               Modification of Loan Documents.  The Loan
Documents are hereby modified as follows:

 

a.                          The definition of “Approved Bank” in Section 1.1 of
the Loan Agreement is hereby modified by replacing “Citibank, N.A.” with “Bank
of America, N.A.”.

 

b.                          The definition of “Assignment of Management
Agreement” in Section 1.1 of the Loan Agreement is hereby modified to refer to
the New Assignment of Management Agreement”.

 

c.                           The definition of “Borrower” in the opening
paragraph of the Loan Agreement is hereby modified to refer to Assumptor as the
Borrower.

 

d.                          The definition of “Borrower Principal” in
Section 1.1 of the Loan Agreement is hereby modified to refer to New Guarantor
as the Borrower Principal.

 

10

--------------------------------------------------------------------------------


 

e.                           The definition of “Borrower’s Account” in
Section 1.1 of the Loan Agreement is hereby deleted and replaced with the
following:

 

““Borrower’s Account” shall mean that certain operating account of Operating
Lessee with Bank of America, N.A. in the name of Operating Lessee having account
number 4427781393.”

 

f.                            The definition of “Control Parties” in Section 1.1
of the Loan Agreement is hereby deleted and replaced with the following:

 

“Control Parties” shall mean individually and/or collectively, as the context
may require, (A) REIT, (B) Borrower Principal and/or (c) an entity wholly owned
and Controlled by either of the foregoing.

 

g.                           The definition of “Guaranty” in Section 1.1 of the
Loan Agreement is hereby modified to refer to the New Guaranty.

 

h.                          The definition of “Independent Manager” in
Section 1.1 of the Loan Agreement is hereby modified to refer to the Independent
Director and all subsequent references to the Independent Manager are hereby
modified to refer to the Independent Director.

 

i.                              The definition of “Lease” in Section 1.1 of the
Loan Agreement and in the Security Instrument is modified to specifically
include the Operating Lease.

 

j.                             The definition of “Loan Documents” in Section 1.1
of the Loan Agreement is hereby modified by deleting the Guaranty, the
Environmental Indemnity Agreement, the Assignment of Management Agreement and
the Lockbox Agreement as Loan Documents and adding the New Guaranty, the New
Environmental Indemnity Agreement, the New Assignment of Management Agreement,
the New Lockbox Agreement, the Security Agreement, and the Collateral Assignment
of Security Agreement as Loan Documents.

 

k.                          The definition of “Lockbox Agreement” in Section 1.1
of the Loan Agreement is hereby modified to refer to the New Lockbox Agreement
by and among Assumptor, Operating Lessee, Noteholder and Lockbox Bank.

 

l.                              The definition of “Mezzanine Loan” in
Section 1.1 of the Loan Agreement is hereby deleted and replaced with the
following:

 

““Mezzanine Loan” shall mean any Permitted Mezzanine Financing obtained in
accordance with the provisions of this Agreement”

 

m.                      The definitions of “Mezzanine Borrower”, “Mezzanine
Default”, “Mezzanine Lender”, “Mezzanine Loan Account”, “Mezzanine Loan
Agreement”, “Mezzanine Loan Documents”, “Mezzanine Note” and “Monthly Mezzanine
Debt Service Payment Amount” in Section 1.1 of the Loan Agreement are hereby
deleted

 

11

--------------------------------------------------------------------------------


 

together with all references to such defined terms in the Loan Agreement and
other Loan Documents.

 

n.                          The definition of “Non-Consolidation Opinion” in
Section 1.1 of the Loan Agreement is hereby modified to that certain bankruptcy
non-consolidation opinion delivered by counsel for Assumptor in connection with
this Assumption.

 

o.                          The reference to the specific Property Condition
Report in the definition of “Property Condition Report” in Section 1.1 of the
Loan Agreement is hereby modified to refer to that certain Property Condition
Report delivered by Assumptor to Noteholder substantially currently with the
Assumption which Noteholder has reviewed and has deemed acceptable.

 

p.                          The definition of “Replacement Reserve Monthly
Deposit” in Section 1.1 of the Loan Agreement is hereby deleted and replaced
with the following:

 

““Replacement Reserve Monthly Deposit” shall mean (i) five percent (5%) of
budgeted monthly income for the applicable month set forth on the current
approved Annual Budget from the Closing Date through and including the second
anniversary of the Closing Date, which shall be subject to true-up on a
quarterly basis to actual monthly income, and (ii) four percent (4%) of budgeted
monthly income for the applicable month set forth on the current approved Annual
Budget after the second anniversary of the Closing Date through the remaining
term of the Loan, which shall be subject to true-up on a quarterly basis to
actual monthly income.”

 

q.                          The definition of “Termination Debt Yield” in
Section 1.1 of the Loan Agreement is hereby deleted and replaced with the
following:

 

“Termination Debt Yield” shall mean (i) at any time all or any portion of the
Permitted Mezzanine Financing is outstanding, 9.25% and (ii) at any time that no
portion of the Permitted Mezzanine Financing is outstanding, 10%.

 

r.                             The definition of “Title Insurance Policy” in
Section 1.1 of the Loan Agreement is hereby modified to refer to that certain
replacement mortgagee title insurance policy issued to Noteholder in connection
with the Assumption and insuring the lien of the Security Instrument.

 

s.                            The definition of “Trigger Debt Yield” in
Section 1.1 of the Loan Agreement is hereby deleted and replaced with the
following:

 

“Trigger Debt Yield” shall mean (i) at any time all or any portion of the
Permitted Mezzanine Financing is outstanding, 8.75% and (ii) at any time that no
portion of the Permitted Mezzanine Financing is outstanding, 9.50%.

 

t.                             The following definitions are hereby added to
Section 1.1 of the Loan Agreement:

 

12

--------------------------------------------------------------------------------


 

“Collateral Assignment of Security Agreement” shall mean that certain Collateral
Assignment of Security Agreement dated as of July 2, 2013, by Borrower in favor
of Noteholder.

 

“Institutional Lender” shall mean any Person that is either (a) real estate
investment trust, bank, savings and loan association, investment bank, insurance
company, trust company, commercial credit corporation, finance company, pension
plan, pension fund or pension advisory firm, mutual fund, government entity or
plan, provided that any such Person referred to in this clause (a) satisfies the
Eligibility Requirements; (b) an investment company, money management firm or a
“qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act of 1933, as amended, or an institutional “accredited investor”
within the meaning of Regulation D under the Securities Act of 1933, as amended,
provided that any such Person referred to in this clause (b) satisfies the
Eligibility Requirements; (c) an institution substantially similar to any of the
foregoing entities described in clauses (a) or (b) that satisfies the
Eligibility Requirements, (d) any entity Controlled by any of the entities
described in clauses (a) or (b) above, or (e) an investment fund, limited
liability company, limited partnership or general partnership where a Permitted
Fund Manager or an entity that is otherwise an Institutional Lender under clause
(a), (b), (c) or (d) of this definition acts as the general partner, managing
member or fund manager and at least fifty percent (50%) of the equity interests
in such investment fund are owned directly or indirectly by entities that are
otherwise Institutional Lenders under clause (a), (b), (c) or (d) of this
definition.”

 

“Operating Lease” shall mean that certain Lease Agreement dated as of July 2,
2013 between Borrower, as landlord, and Operating Lessee, as tenant.

 

“Operating Lessee” shall mean Boston 1927 Lessee, Inc.

 

“REIT” shall mean Sunstone Hotel Investors, Inc.

 

“Security Agreement” shall mean that certain Security Agreement dated as of
July 2, 2013 by and between Borrower and Operating Lessee.

 

u.                          The opening clause of Article 4 of the Loan
Agreement is hereby deleted and replaced with the following:

 

“Borrower, and where indicated, Operating Lessee, represent and warrant to
Lender that:”

 

v.                          All representations in the following Sections in
Article 4 of the Loan Agreement shall be considered made by both Borrower and
Operating Lessee and all references to the Borrower in such Sections are hereby
modified to refer to each of Borrower and Operating Lessee:  Section 4.1,
Section 4.2, Section 4.3, Section 4.4, Section 4.5, Section 4.6, Section 4.7,
Section 4.8, Section 4.9, Section 4.10, Section

 

13

--------------------------------------------------------------------------------


 

4.11, Section 4.12, Section 4.13, Section 4.19, Section 4.20, Section 4.21,
Section 4.25, Section 4.27, Section 4.28, Section 4.30, Section 4.31,
Section 4.34, Section 4.37, Section 4.38, Section 4.39, Section 4.41,
Section 4.42, and Section 4.44.

 

w.                        The reference to the organizational identification
number of the Borrower in Section 4.2 of the Loan Agreement is hereby modified
to refer to 130297889, the organizational identification number of Assumptor.

 

x.                          Section 4.14 of the Loan Agreement of the Loan
Agreement is hereby deleted.

 

y.                          Section 4.25 of the Loan Agreement is hereby
modified to refer to the rent roll delivered by Borrower as of the date of this
Assumption Agreement.

 

z.                           Section 4.38 and Section 4.39 of the Loan Agreement
are hereby modified by adding the following at the end of such paragraph: “The
representations contained in this section shall not be deemed to apply to
shareholders in any indirect owner of Assumptor, Operating Lessee or New
Guarantor whose shares are listed through a publicly traded company listed on
the New York Stock Exchange or other nationally recognized stock exchange.”

 

aa.                   Section 4.43 of the Loan Agreement of the Loan Agreement
is hereby deleted and replaced with the following:

 

“Section 4.43.                                                                   
Operating Lease.  The Operating Lease constitutes the entire agreement between
Borrower and Operating Lessee with respect to the Property and is in full force
and effect and has not been modified or amended.  There is no material default,
breach or violation existing under the Operating Lease by Borrower or Operating
Lessee and no event has occurred that, with the passage of time or the giving of
notice, or both, would constitute a material default, breach or violation by any
party thereunder.  The terms and provisions of the Operating Lease are
subordinate in all respects to the liens, terms and provisions to this
Agreement, the Mortgage and the other Loan Documents and to all increases,
amendments, renewals, modifications, substitutions, consolidations and
extensions thereof.  Neither the execution and delivery of the Loan Documents,
Borrower’s performance thereunder, nor the exercise of any remedies by Lender
will adversely affect Borrower’s rights under the Operating Lease.”

 

bb.                   The opening clause of Article 5 of the Loan Agreement is
hereby deleted and replaced with the following:

 

“From the Closing Date and until repayment of the Debt in full and performance
in full of all obligations of Borrower under the Loan Documents or the earlier
release of the Lien of the Mortgage (and all related obligations) in accordance
with the terms of this Agreement and the other Loan Documents, Borrower, and
where indicated, Operating Lessee, each to itself only unless otherwise noted,
herby covenants and agrees with Lender that:”

 

14

--------------------------------------------------------------------------------


 

cc.                     All covenants in the following Sections in Article 5 of
the Loan Agreement shall be considered made by both Borrower and Operating
Lessee and all references to the Borrower in such Sections are hereby modified
to refer to each of Borrower and Operating Lessee:  Section 5.1, Section 5.2,
Section 5.3, Section 5.5, Section 5.6, Section 5.7, Section 5.8, Section 5.9,
Section 5.10, Section 5.11, Section 5.13, Section 5.14, Section 5.15,
Section 5.17, Section 5.18, Section 5.19, Section 5.21, Section 5.22, and
Section 5.24.

 

dd.                   The first clause of Section 5.11(a)(ii) of the Loan
Agreement is deemed modified to acknowledge that the rent rolls will be prepared
by Manager, but certified by Borrower.

 

ee.                     The following shall be added at the end of
Section 5.11(a)(iv) of the Loan Agreement: “(provided that, the annual financial
statements of the Borrower shall not be required to be audited if (i) the annual
financial statements of the Borrower is audited in connection with the audit of
REIT’s annual financial statements and (ii) the annual financial statements of
REIT are delivered to the Lender within 120 days after the close of its fiscal
year).”

 

ff.                       Section 5.11(c) of the Loan Agreement is hereby
modified to acknowledge that Borrower will not file a separate tax return and
will be included in tax returns filed by REIT.

 

gg.                     The following is hereby added as new Section 5.23 of the
Loan Agreement:

 

“Section 5.23.                                                                   
Operating Lease.

 

(a)                                 Borrower shall (A) promptly perform and
observe all of the material covenants required to be performed and observed by
it under the Operating Lease and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (B) promptly notify Lender of any
material default under the Operating Lease; (C) promptly deliver to Lender a
copy of any notice of default or other material notice under the Operating Lease
delivered to Operating Lessee by Borrower; (D) promptly give notice to Lender of
any notice or information that Borrower receives which indicates that Operating
Lessee is terminating its Operating Lease or that Operating Lessee is otherwise
discontinuing its operation of the Property; and (e) promptly enforce the
performance and observance of all of the material covenants required to be
performed and observed by Operating Lessee under the Operating Lease, unless
such failure is not reasonably expected to be materially adverse to the
Noteholder.

 

(b)                                 Borrower shall not, without the prior
written consent of Lender, (A) surrender, terminate or cancel the Operating
Lease or otherwise replace Operating Lessee; (B) reduce or consent to the
reduction of the term of the

 

15

--------------------------------------------------------------------------------


 

Operating Lease; or (C) enter into, renew, amend, modify, waive any provisions
of, reduce Rents under or shorten the term of the Operating Lease except in the
case of clauses (B) and (C) above, to the extent the foregoing could not
reasonably be expected to be materially adverse to the Noteholder in which case
Lender’s consent shall not be required.

 

(c)                                  Operating Lessee shall (A) promptly perform
and observe all of the material covenants required to be performed and observed
by it under the Operating Lease and do all things necessary to preserve and to
keep unimpaired its material rights thereunder; (B) promptly notify Lender of
any material default under the Operating Lease; (C) promptly deliver to Lender a
copy of any notice of default or other material notice under the Operating Lease
delivered by Operating Lessee to Borrower; (D) promptly give notice to Lender of
any notice or information that Operating Lessee receives which indicates that
borrower is terminating the Operating Lease; and (e) promptly enforce the
performance and observance of all of the material covenants required to be
performed and observed by Borrower under the Operating Lease, unless such
failure is not reasonably expected to be materially adverse to the Noteholder.

 

(d)                                 Operate Lessee shall not, without the prior
written consent of Lender, (A) surrender, terminate or cancel the Operating
Lease (B) reduce or consent to the reduction of the term of the Operating Lease;
or (C) enter into, renew, amend, modify, waive any provisions of, reduce Rents
under or shorten the term of the Operating Lease except in the case of clauses
(B) and (C) above, to the extent the foregoing could not reasonably be expected
to be materially adverse to the Noteholder in which case Lender’s consent shall
not be required.

 

(e)                                  Borrower and Operating Lessee hereby agree
that upon the occurrence, and during the continuance, of an Event of Default
under the Loan Documents, at the option of Noteholder exercised in Noteholder’s
sole discretion by written notice to Assumptor and Operating Lessee, Noteholder
may exercise Assumptor’s rights and remedies under the Operating Lease and the
Security Agreement dated as of the date hereof by and between the Assumptor and
the Operating Lessee. Operating Lessee agrees to promptly, upon Noteholder’s
request, fully and faithfully do all things necessary to effect the foregoing.”

 

hh.                   The opening clause of Article 6 of the Loan Agreement is
hereby deleted and replaced with the following:

 

“Borrower and Operating Lessee, represent, warrants and covenants, each to
itself only unless otherwise noted, as follows:”

 

ii.                           All representations, warranties and covenants in
Article 6 of Loan Agreement shall be considered made by both Borrower and
Operating Lessee, each to itself only unless otherwise noted, and as with
respect to Operating Lessee, modified, where appropriate to refer to Operating
Lessee’s leasehold interest in the Property through the Operating Lease and
Operating Lessee’s status as a corporation, and all

 

16

--------------------------------------------------------------------------------


 

references to the Borrower in such Sections are hereby modified to refer to each
of Borrower and Operating Lessee.  Lender acknowledges that the Operating Lease
is permitted notwithstanding the provisions of Article 6 of Loan Agreement.

 

jj.                         The definition of “Reimbursement and Indemnity
Agreement” in Section 6.1(a)(xi) of the Loan Agreement is hereby deleted along
with all references to such defined term in the Loan Agreement and other Loan
Documents.

 

kk.                   The reference to “RP/D Saunders, Limited Partnership, a
Delaware limited partnership” in Article 6 of the Loan Agreement are hereby
deleted along with any other references to such entity in the Loan Documents.

 

ll.                           The last paragraph of Section 6.1 of the Loan
Agreement is hereby deleted and replaced with the following:

 

“Lender acknowledges and agrees that, as of the date of the Assumption
Agreement, each of the Limited Liability Company Agreements of Borrower and the
By Laws of Operating Lessee satisfies the requirements of Section 6.1 and
Section 6.4 and is acceptable for the purpose of closing the Loan.”

 

mm.           The definition of “Restricted Party” in Section 7.1 of the Loan
Agreement is hereby modified to include Operating Lessee as a Restricted Party.

 

nn.                   Section 7.3 of the Loan Agreement is hereby deleted and
replaced with the following:

 

“Section 7.3         Permitted Transfers.  Notwithstanding the provisions of
Section 7.2 hereof, the following transfers shall not be deemed to be a
Prohibited Transfer: (a) a transfer by devise or descent or by operation of law
upon the death of a member, partner, shareholder or other beneficial owner of a
Restricted Party, so long as Borrower delivers notice to Lender as soon as
practicable thereafter and that such Restricted Party is promptly reconstituted,
if applicable, following the death of such member, partner or shareholder and
there is no change in Control of such Restricted Party as a result of such
transfer; (b) the Transfer, in one or a series of transactions, of not more than
forty-nine percent (49%), in the aggregate, of the direct or indirect stock,
general partnership interests, limited partnership interests, managing
membership interests, non-managing membership interests or other beneficial
ownership interests (as the case may be) in Borrower; provided Borrower
Principal maintains at least a 51% direct or indirect ownership interest in
Borrower and Controls Borrower and further provided, that, to the extent any
such transferee shall own twenty percent (20%) or more of the direct or indirect
ownership interests in Borrower immediately following such transfer (provided
such transferee owned less than twenty percent (20%) of the direct or indirect
ownership interests in Borrower as of the Closing Date), Borrower shall deliver,
at Borrower’s sole cost and expense, customary searches (including without
limitation credit, judgment, lien, litigation, bankruptcy, criminal and watch
list) acceptable to Lender with respect to such transferee; (c) the transfer of
the Leased Property, as defined in the Operating Lease pursuant to the terms of
the Operating Lease Agreement and the Loan Documents; and

 

17

--------------------------------------------------------------------------------


 

(d) a transfer (but not a pledge) of direct or indirect ownership interests in
Borrower Principal (including, without limitation, a merger or consolidation
with and into another entity, the issuance of operating partnership units or
stock in a public offering and the subsequent trading of any issued stock on a
nationally recognized stock exchange or in connection with any other public or
private capital raise); provided that if the surviving entity or transferee
shall acquire a controlling interest, or more than forty-nine percent (49%)
direct or indirect interest, in Borrower Principal or Borrower Principal,
(A) such entity or transferee, as applicable, shall be an Approved Transferee
(in which case, subject to the satisfaction of other conditions set forth in
this Section 7.3, neither Lender’s nor, after a Securitization, any Rating
Agency’s consent shall be required); (B) Lender shall receive not less than
thirty (30) days prior written notice of such proposed transfer; (C) no Event of
Default shall have occurred and be continuing; and (D) no breach of any of the
representations and covenants set forth in Section 6.1 and Section 4.9 of this
Agreement shall occur as a result of such transfer. As a condition to each such
transfer (other than with respect to clause (a) above), (i) Lender shall receive
not less than thirty (30) days prior written notice of such proposed transfer
(except in the case of a Pledge as provided in clause (d) above), (ii) no such
transfer shall result in a change in Control in the Restricted Party or change
in control of the Property (except as provided in clause (d) above),
(iii) following any transfers, Borrower and any SPE Component Entity shall
continue to satisfy the requirements of Article 6 hereof, (iv) to the extent
such transferee shall own twenty percent (20%) or more of the direct or indirect
ownership interests in Borrower immediately following such transfer (provided
such transferee owned less than twenty percent (20%) of the direct or indirect
ownership interests in Borrower as of the Closing Date), Borrower shall deliver,
at Borrower’s sole cost and expense, customary searches (including without
limitation credit, judgment, lien, litigation, bankruptcy, criminal and watch
list) acceptable to Lender with respect to such transferee, and (v) if after
giving effect to any such transfer, more than forty nine percent (49%) in the
aggregate of direct or indirect interests in Borrower are owned by any Person
and its Affiliates that owned less than forty nine percent (49%) direct or
indirect interest in Borrower as of the Closing Date, Borrower shall, no less
than thirty (30) days prior to the effective date of any such transfer (other
than a transfer pursuant to (a) above), deliver to Lender a revised substantive
non-consolidation opinion to Lender reflecting such transfer, which opinion
shall be in form, scope and substance reasonably acceptable in all respects to
Lender and, following a Securitization, acceptable to both the Rating Agencies
and reasonably acceptable to Lender.  Notwithstanding anything to the contrary
contained in this Section 7.3, Borrower Principal must continue to own and
Control, directly or indirectly, and in the aggregate, at least 51% of the legal
and beneficial ownership interests in Borrower.

 

Upon request from Lender, Borrower shall promptly deliver to Lender an updated
organizational chart in form, scope and substance similar to the organizational
chart delivered to Lender in connection with the closing of the Loan, it being
acknowledged that such obligation shall not be deemed to require Borrower to
notify Lender of any Transfer except as expressly set forth in this Section 7.3
or elsewhere in the Loan Documents.  All reasonable out-of-pocket costs and
expenses incurred by Lender in connection with its review of any of the
foregoing Transfers

 

18

--------------------------------------------------------------------------------


 

(without duplication of any other amounts to be paid to Lender in connection
with any Transfer hereunder) shall be paid by Borrower.]

 

oo.                   The introductory paragraph to Section 7.6 of the Loan
Agreement is hereby deleted and replaced with the following:

 

“Notwithstanding the provisions of Section 7.2 hereof or anything to the
contrary contained herein, the holders of direct and/or indirect equity
interests in Transferee or in Borrower may at any time obtain a mezzanine loan
(the “Permitted Mezzanine Financing”); provided that each of the following
conditions are satisfied:”

 

pp.                   The following is hereby added as new Section 7.10 of the
Loan Agreement:

 

“Section 7.10   Intra-Partner Transfers.  In addition to the provisions of
Section 7.3 above and notwithstanding any of the restrictions contained in
Section 7.1 or Section 7.2, transfers of direct or indirect interests in
Borrower by the Sponsor to any entity Controlled and at least 51% owned by
Sponsor (a “Sponsor Controlled Party”) will not require the consent of Lender,
as long as each of the following requirements is satisfied with respect to such
transfer (each such transfer hereinafter referred to as an “Intra-Partner
Transfer”):

 

(a)                                 After giving effect to such transfer, the
Sponsor shall continue to Control Borrower and shall collectively own directly
or indirectly at least fifty-one percent (51 %) of the legal and beneficial
interests in Borrower;

 

(b)                                 No Event of Default has occurred and is
continuing hereunder or under the other Loan Documents;

 

(c)                                  After any such Intra-Partner Transfer, the
Borrower must satisfy all the representations and covenants set forth in
Sections 4.38, 4.39, 5.18 and 6.1 of this Agreement;

 

(d)                                 Lender shall have received written notice
three (3) Business Days prior to any Intra-Partner Transfer where such
Intra-Partner Transfer (or series of Intra-Partner Transfers in the aggregate)
result in such Person owning more or less of a direct or indirect interest in
Borrower than such Person owned as of the date of the Assumption Agreement;

 

(e)                                  If after giving effect to any such
Intra-Partner Transfer, more than forty-nine percent (49%) in the aggregate of
direct or indirect interests in Borrower are owned by any Person, together with
its Affiliates, who owned less than forty-nine percent (49%) direct or indirect
interest in Borrower as of the Closing Date, Borrower shall deliver to Lender an
additional non-consolidation opinion reasonably acceptable to Lender and,
following a Securitization, acceptable to the Rating Agencies;

 

19

--------------------------------------------------------------------------------


 

(f)                                   Delivery of customary searches for any
transferee that will obtain a 20% or more interest; and

 

(g)                                  Borrower shall pay all of Lender’s and the
Rating Agencies, if applicable (pursuant to clause (e) above), actual costs and
expenses (including, without limitation, reasonable legal fees) incurred in
connection with any Intra-Partner Transfer; and Borrower executes such documents
and agreements as Lender shall reasonably require in connection with the
Intra-Partner Transfer, all in form and substance reasonably satisfactory to
Lender, provided that same do not (in any material manner) increase any of
Borrower’s obligations or decrease any of Borrower’s rights under the Loan
Documents.

 

qq.                   The following is hereby added as new Section 7.11 of the
Loan Agreement:

 

“Section 7.11.        Pledges in connection with Corporate Debt.

 

(a)                                 In addition to the provisions of Section 7.3
and Section 7.10 above and notwithstanding any of the restrictions contained in
Section 7.1 or Section 7.2, each of REIT and Borrower Principal shall be
entitled to pledge, hypothecate or assign its direct or indirect interest in
Borrower to an Institutional Lender or Institutional Lenders (including to an
Institutional Lender as administrative agent for other lenders, without the
requirement that each other lender be an Institutional Lender provided not less
than 51% of the Corporate Debt (as herein defined) is held at all times by
Institutional Lenders) without the consent of Lender, Servicer or the Rating
Agencies for debt that is not mortgage indebtedness secured by the Property
(“Corporate Debt”), provided that:

 

(i)                                     Lender shall have received written
notice of such pledge, hypothecation or assignment not less than ten
(10) Business Days prior to the date on which the same is scheduled to close;

 

(ii)                                  the financing secured by such pledge,
hypothecation or assignment is recourse to REIT and/or Borrower Principal, as
applicable, and is secured and will be secured by a pledge of direct or indirect
ownership interests in substantial assets owned by REIT and/or Borrower
Principal, as applicable other than the Property and interests in the Borrower;
and

 

(iii)                               Borrower shall deliver to Lender, an
Officer’s Certificate certifying that the financing secured by such pledge,
hypothecation or assignment is in compliance with the provisions of this
Section 7.11(a).

 

(b)                                 In the event of such pledge, hypothecation
or assignment, the holder(s) thereof shall have the right to exercise any rights
it may have with respect to a foreclosure or other realization upon such pledge,
hypothecation or assignment, including, without limitation, taking title to such
direct or indirect interests pledged to it provided that:

 

20

--------------------------------------------------------------------------------


 

(i)            the transferee of title to such direct or indirect interests is
an Institutional Lender (including an Institutional Lender as administrative
agent for other lenders, without the requirement that each other lender be an
Institutional Lender provided not less than 51% of the Corporate Debt is held by
Institutional Lenders);

 

(ii)           the Property will be managed by a Qualified Manager;

 

(iii)          Such transferee shall deliver to Lender a New Non-Consolidation
Opinion relating to such transfer, such opinion shall be in form, scope and
substance acceptable to Lender and the Rating Agencies; and

 

(iv)                              prior to the transfer of title to such direct
or indirect interests, such holder(s) shall provide notice and information to
Lender of the proposed transfer and the identity of the proposed transferee and
the Qualified Manager for its review to confirm compliance with this
Section 7.11(b).

 

(c)                                            Borrower shall reimburse Lender
for all reasonable out-of-pocket expenses incurred by Lender in connection with
any transaction described in this Section 7.11 including reasonable legal fees.”

 

rr.                         Section 8.1(a)(v) of the Loan Agreement is hereby
modified by changing “ten percent (10%)” to “twenty percent (20%)” in the
4th line.

 

ss.                       Section 8.1(b) of the Loan Agreement is hereby deleted
and replaced with the following:

 

“(b)                           All insurance provided for in
Section 8.1(a) shall be obtained under valid and enforceable policies
(collectively, the “Policies” or in the singular, the “Policy”) meeting the
requirements of Section 8.1(a) and shall be acceptable to Lender as to amounts,
forms, deductibles, loss payees and insureds.  The Policies shall be issued by
financially sound and responsible insurance companies authorized to do business
in the State and having a financial strength rating of at least “A-” and a
financial size category of at least “VIII” from Alfred M. Best Company, Inc. and
a claims paying ability and financial strength rating of “A-” or better by S&P
(and the equivalent ratings for Moody’s and Fitch) or such other ratings
approved by Lender; provided, however, if the Policies have more than four
(4) participants, such ratings requirement shall only apply to insurers
providing at least 60% of the coverage capacity of such program.  To the extent
such Policies are not available as of the Closing Date, Borrower shall deliver
to Lender prior to the Closing Date an Accord 28 or similar certificate of
insurance evidencing the coverages and amounts required hereunder and, upon
request of Lender as soon as available after the Closing Date, copies of all
Policies.  Not less than ten (10) days prior to the expiration dates of any
insurance coverage in place with respect to the Property, Borrower shall deliver
to Lender an Accord 28 or similar certificate accompanied by evidence
satisfactory

 

21

--------------------------------------------------------------------------------


 

to Lender of payment of the premiums due in connection therewith (the “Insurance
Premiums”), and, as soon as available thereafter, copies of all renewal
Policies.”

 

tt.                         Section 8.4(b)(vii) of the Loan Agreement is hereby
deleted and replaced with the following:

 

“(vii)                     The excess, if any, of the Net Proceeds and the
remaining balance, if any, of the Net Proceeds Deficiency deposited with Lender
after the Restoration Consultant certifies to Lender that the Restoration has
been completed in accordance with the provisions of this Section 8.4(b), and the
receipt by Lender of evidence reasonably satisfactory to Lender that all costs
incurred in connection with the Restoration have been paid in full, shall be
remitted by Lender, provided no Event of Default shall have occurred and shall
be continuing under the Note, this Agreement or any of the other Loan Documents
to Borrower.”

 

uu.                   Lender acknowledges that Assumptor has provided evidence
that Assumptor will be maintaining the insurance coverages required under
Section 8.1 of the Loan Agreement under a blanket Policy acceptable to Lender. 
Lender further acknowledges and agrees that Lender will continue to waive the
requirement for an insurance escrow under Section 9.6 of the Loan Agreement as
long as all such coverages continue to be maintained under a blanket Policy
acceptable to Lender.

 

vv.                   All representations, warranties and covenants in the
following Sections in Article 10 of the Loan Agreement shall be considered made
by both Borrower and Operating Lessee and all references to the Borrower in such
Sections are hereby modified to refer to each of Borrower and Operating Lessee: 
Section 10.1(a), Section 10.1(d), Section 10.1(e), Section 10.2(a),
Section 10.2(b), Section 10.2(d), Section 10.2(f), and Section 10.3.  For
clarification, all references to the Lockbox Account being in the name of
Borrower shall be revised to be in the name of the Operating Lessee.

 

ww.               Section 10.1(g) of the Loan Agreement is hereby deleted.

 

xx.                   Section 10.2(c)(viii) of the Loan Agreement is hereby
deleted.

 

yy.                   Section 10.2(d)(ix) of the Loan Agreement is hereby
deleted.

 

zz.                     Section 10.4 and Section 10.5 of the Loan Agreement are
hereby deleted.

 

aaa.            All references to the Borrower in the following Sections of
Article 11 of the Loan Agreement are hereby modified to refer to each of
Borrower and Operating Lessee, to the extent applicable to such party:
Section 11.1(d), Section 11.1(e), Section 11.1(f), Section 11.1(j),
Section 11.1(p), Section 11.1(q), and Section 11.1(bb).

 

bbb.            Section 11.1(m) of the Loan Agreement is hereby deleted.

 

22

--------------------------------------------------------------------------------


 

ccc.               The following is hereby added as new Section 11.1(cc) of the
Loan Agreement:

 

“(cc)                      except as otherwise permitted pursuant to
Section 5.23(b), if the Operating Lease is amended, modified, terminated or
assigned without the prior written consent of the Lender,

 

ddd.            The second sentence of Section 11.2(a) of the Loan Agreement is
hereby modified by adding “, Operating Lessee” in the parenthetical.  Operating
Lessee acknowledges and agrees that, notwithstanding the provisions of
Section 11.2 of the Loan Agreement, during the continuance of an Event of
Default and at any time thereafter, Lender may pursue any rights or remedies
against Operating Lessee available to it under the Loan Documents.

 

eee.               All representations, warranties and covenants in the
following Sections in Article 12 of the Loan Agreement shall be considered made
by both Borrower and Operating Lessee and all references to the Borrower in such
Sections are hereby modified to refer to each of Borrower and Operating Lessee: 
Section 12.1, Section 12.2, Section 12.4, and Section 12.5.

 

fff.                  The definition of “Environmental Report” set forth in
Section 12.5 is hereby deleted and replaced with the following: “Environmental
Report” shall mean the written reports resulting from the environmental site
assessments of the Property delivered to Lender in connection with the Loan,
together with any environmental site assessment delivered in connection with the
Assumption.”

 

ggg.               Section 13.9 of the Loan Agreement is hereby deleted.

 

hhh.            All references to the Borrower in Article 15 of the Loan
Agreement are hereby modified to refer to each of Borrower and Operating Lessee.

 

iii.                        The notice addresses of Lender and Borrower set
forth in Section 16.1 of the Loan Agreement are hereby deleted and replaced with
the following:

 

“If to Lender:

c/o Wells Fargo Commercial Mortgage Servicing — East,

 

550 S. Tryon St. 14th Floor

 

Charlotte, NC 28202, MAC D1086-140

 

Attn. Asset Manager

 

 

 

 

With a copy to:

Alston & Bird LLP, Bank of America Plaza

 

101 S. Tryon Street, Suite 4000

 

Charlotte, NC 28280-4000

 

Attn: James A. L. Daniel, Jr.

 

 

 

 

If to Borrower or

 

 

23

--------------------------------------------------------------------------------


 

Operating Lessee:

c/o Sunstone Hotel Investors, Inc.

 

120 Vantis, Suite 350

 

Aliso Viejo, CA 92656

 

Attn: Legal Department (one notice) and

 

Attn: Finance Department (one notice)

 

 

 

 

With a copy to:

Goodwin Procter LLP

 

Exchange Place

 

53 State Street

 

Boston, MA 02109

 

Attn. Brian R. Lerman”

 

jjj.                     All references to the Borrower in the following
Sections of Article 17 of the Loan Agreement are hereby modified to refer to
each of Borrower and Operating Lessee: Section 17.1, and Section 17.3

 

kkk.            All references to the Borrower in Article 18, Article 19 and
Article 20 of the Loan Agreement are hereby modified to refer to each of
Borrower and Operating Lessee.

 

lll.                        Section 19.1 of the Loan Agreement is hereby
modified to change Borrower’s and Operating Lessee’s authorized agent to accept
and acknowledge service to:

 

“National Registered Agents, Inc.

111 Eighth Avenue, 13th Floor

New York, NY 10011”

 

mmm.                                                Exhibit A to the Loan
Agreement is hereby deleted and replaced with the organizational chart of
Assumptor and Operating Lessee attached hereto as Exhibit B.

 

nnn.            Exhibit D to the Loan Agreement is hereby deleted.

 

ooo.            The deferred maintenance items listed on Schedule I attached
hereto are hereby added to the list of deferred maintenance items on Schedule I
to the Loan Agreement.

 

ppp.            Schedule III to the Loan Agreement is hereby deleted and
replaced with Schedule III attached.

 

qqq.            The text of Schedule IV to the Loan Agreement is hereby deleted
and replaced with the following “None”.

 

rrr.                     Schedule VI to the Loan Agreement is hereby deleted and
replaced with Schedule VI attached.

 

24

--------------------------------------------------------------------------------


 

sss.                  Except as specifically amended hereby, the Loan Documents
shall remain unchanged and in full force and effect.

 

11.                               Hazardous Materials.  Without in any way
limiting any other provision of this Assumption Agreement, Assumptor and
Borrower expressly reaffirm as of the Effective Date, and Assumptor reaffirms
continuing hereafter:  (a) each and every representation and warranty in the
Loan Documents, as hereby modified, respecting “Hazardous Materials”; and
(b) each and every covenant and indemnity in the Loan Documents, as hereby
modified, respecting “Hazardous Materials”.

 

12.                               Multiple Parties.  If more than one person or
entity has signed this Assumption Agreement as Assumptor or Borrower, then all
references in this Assumption Agreement to Assumptor or Borrower shall mean each
and all of the persons so signing, as applicable.  The liability of all persons
and entities signing shall be joint and several with all others similarly
liable.

 

13.                               Confirmation of Security Interest.  Nothing
contained herein shall affect or be construed to affect any lien, charge or
encumbrance created by any Loan Document or the priority of that lien, charge or
encumbrance.  All assignments and transfers by Borrower to Assumptor are subject
to any security interest(s) held by Noteholder.  Assumptor and Operating Lessee
shall promptly execute and deliver any further documents reasonably requested by
the Noteholder to evidence the liens, charges and encumbrances created by the
Loan Documents, including, without limitation, evidence of recordation of the
Memorandum of Assumption Agreement after the Effective Date.

 

14.                               Integration; Interpretation.  The Loan
Documents, including this Assumption Agreement, contain or expressly incorporate
by reference the entire agreement of the parties with respect to the matters
contemplated herein and supersede all prior negotiations.  The Loan Documents
shall not be modified except by written instrument executed by Noteholder and
Assumptor.  Any reference in any of the Loan Documents to the property or the
Collateral shall include all or any parts of the Property or the Collateral.

 

15.                               Successors and Assigns.  This Assumption
Agreement is binding upon and shall inure to the benefit of the heirs,
successors and assigns of the parties but subject to all prohibitions of
transfers contained in any Loan Document.

 

16.                               Attorneys’ Fees; Enforcement.  If any attorney
is engaged by Noteholder to enforce,  construe or defend any provision of this
Assumption Agreement, or as a consequence of any default under or breach of this
Assumption Agreement, with or without the filing of any legal action or
proceeding, Assumptor shall pay to Noteholder, within 15 days after written
demand, the amount of all reasonable attorneys’ fees and costs reasonably
incurred by Noteholder in connection therewith, together with interest thereon
from the date that is15 days after the date of such demand at the rate of
interest applicable to the principal balance of the Note as specified therein.

 

25

--------------------------------------------------------------------------------


 

17.                               Right of Transfer of Property.  The parties
acknowledge that Section 9.04 of the Security Instrument provides that
Noteholder shall consent to the voluntary sale or exchange of all of the
Property, all subject, however, to the terms and conditions set forth therein. 
The parties agree that this Assumption Agreement and the actions to be taken as
contemplated herein shall constitute one such consent.

 

18.                               Miscellaneous.

 

a.                          This Assumption Agreement shall be governed and
interpreted in accordance with the laws of the jurisdiction(s) specified in the
other Loan Documents as governing the other Loan Documents.  In any action
brought or arising out of this Assumption Agreement, Borrower, Original
Guarantor, New Guarantor, Noteholder and Assumptor, and general partners,
members and joint venturers of them, hereby consent to the jurisdiction of any
state or federal court having proper venue as specified in the other Loan
Documents and also consent to the service of process by any means authorized by
the law of such jurisdiction(s).  Except as expressly provided otherwise herein,
all terms used herein shall have the meaning given to them in the Loan
Documents.  Time is of the essence of each term of the Loan Documents, including
this Assumption Agreement.  If any provision of this Assumption Agreement or any
of the other Loan Documents shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed therefrom and the remaining parts shall remain in full force as
though the invalid, illegal, or unenforceable portion had not been a part
thereof.

 

b.                          Notwithstanding anything to the contrary herein,
this Agreement is subject to the provisions of Section 4 of the Note and
Section 18.32 of the Security Instrument as if such provisions were set forth at
length herein.

 

19.                               Counterparts.  This Assumption Agreement may
be executed in any number of counterparts, each of which when executed and
delivered will be deemed an original and all of which taken together will be
deemed to be one and the same instrument.

 

[SEE ATTACHED SIGNATURE PAGES]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Noteholder, Assumptor, New Guarantor, Borrower, and Original
Guarantor have caused this Assumption Agreement to be duly executed as of the
date first above written.

 

NOTEHOLDER:

U.S. BANK NATIONAL ASSOCIATION, as Trustee for Morgan Stanley Bank of America
Merrill Lynch Trust 2013-C8, Commercial Mortgage Pass-Through Certificates,
Series 2013-C8, on its own behalf in its capacity as the current holder of Note
A-1 and on behalf of the current Co-Lender

 

 

 

By:

Wells Fargo Bank, N.A., in its capacity as Master Servicer as authorized
pursuant to that certain Pooling and Servicing Agreement dated as of February 1,
2013 and that certain Agreement between Noteholders dated as of February 21,
2013

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

BORROWER:

RP/HH PARK PLAZA, LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

By:

RP/HH Park Plaza GP, L.L.C.,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

ORIGINAL

 

GUARANTOR:

ROCKPOINT REAL ESTATE FUND III, L.P.,

 

a Delaware limited partnership

 

 

 

By:

Rockpoint Real Estate Fund III GP, L.L.C.,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ASSUMPTOR:

BOSTON 1927 OWNER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

NEW

 

GUARANTOR:

SUNSTONE HOTEL PARTNERSHIP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Acknowledged and agreed to with respect to its representations and covenants set
forth herein and in the Loan Documents:

 

 

OPERATING

 

LESSEE:

BOSTON 1927 LESSEE, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO ASSUMPTION AGREEMENT

 

PREPARED BY AND

)

WHEN RECORDED MAIL TO:

)

Alston & Bird LLP

)

Bank of America Plaza

)

101 S. Tryon Street, Suite 4000

)

Charlotte, NC 28280-4000

)

Attn: James A. L. Daniel, Jr.

)

 

MEMORANDUM OF ASSUMPTION AGREEMENT

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee for Morgan Stanley Bank of America
Merrill Lynch Trust 2013-C8, Commercial Mortgage Pass-Through Certificates,
Series 2013-C8, with a mailing address c/o Wells Fargo Bank, N. A., Commercial
Mortgage Servicing, 1901 Harrison Street, 7th Floor, Oakland, CA 94612, MAC
AO227-020 (“Noteholder”), RP/HH PARK PLAZA, LIMITED PARTNERSHIP, a Delaware
limited partnership with a mailing address c/o The Rockpoint Group, LLC,
Woodlawn at Old Parkland, 3953 Maple Avenue, Suite 300, Dallas (“Borrower”),
ROCKPOINT REAL ESTATE FUND III, L.P., a Delaware limited partnership, with a
mailing address c/o The Rockpoint Group, LLC, Woodlawn at Old Parkland, 3953
Maple Avenue, Suite 300, Dallas (“Original Guarantor”), BOSTON 1927 OWNER, LLC,
a Delaware limited liability company, with a mailing address c/o Sunstone Hotel
Investors, Inc., 120 Vantis, Suite 350, Aliso Viejo, CA 92656  (“Assumptor”) and
SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited liability company, with a
mailing address c/o Sunstone Hotel Investors, Inc., 120 Vantis, Suite 350, Aliso
Viejo, CA 92656  (“New Guarantor”), and are parties to that certain Assumption
Agreement dated of even date herewith (“Assumption Agreement”), as acknowledged
and agreed to by BOSTON 1927 LESSEE, INC., a Delaware corporation, with a
mailing address c/o Sunstone Hotel Investors, Inc., 120 Vantis, Suite 350, Aliso
Viejo, CA 92656  (“Operating Lessee”).

 

The undersigned parties agree that all obligations under that certain Promissory
Note A-1 (“Note A-1”), dated as of January 22, 2013, in the original principal
balance of $95,000,000.00 and Promissory Note A-2 (“Note A-2” and collectively
with Note A-1, the “Notes”), of even date with Note A-1, in the original
principal balance of $25,000,000.00, secured by: (i) that certain Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing executed
by Borrower to Original Lender which, secures the Notes and other obligations of
Borrower (“Security Instrument”), and which Security Instrument was recorded on
January 24, 2013  in Book 50869, Page 102 in the real estate records of Suffolk
County, Massachusetts (Official Records”), the Original Lender’s interest under
which was assigned to Noteholder by instrument recorded on February 19, 2013, in
Book 51097, Page 186, in said Official Records; (ii) all other Loan Documents
(as defined in the Assumption Agreement) securing the real property described on
EXHIBIT A, have been assumed by Assumptor upon the terms and conditions set
forth in the Assumption Agreement.  The Assumption Agreement is by this
reference incorporated herein and made a part hereof.  This Memorandum of
Assumption Agreement may be executed in any

 

--------------------------------------------------------------------------------


 

number of counterparts, each of which when executed and delivered will be deemed
an original and all of which taken together will be deemed to be one and the
same instrument.

 

[SEE ATTACHED SIGNATURE PAGES]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Noteholder, Assumptor, New Guarantor, Borrower, and Original
Guarantor have caused this Memorandum of Assumption Agreement to be duly
executed as of the          day of July, 2013.

 

NOTEHOLDER:

U.S. BANK NATIONAL ASSOCIATION, as Trustee for Morgan Stanley Bank of America
Merrill Lynch Trust 2013-C8, Commercial Mortgage Pass-Through Certificates,
Series 2013-C8, on its own behalf in its capacity as the current holder of Note
A-1 and on behalf of the current Co-Lender

 

 

 

By:

Wells Fargo Bank, N.A., in its capacity as Master Servicer as authorized
pursuant to that certain Pooling and Servicing Agreement dated as of February 1,
2013 and that certain Agreement between Noteholders dated as of February 21,
2013

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

ACKNOWLEDGMENT OF NOTEHOLDER

 

STATE OF CALIFORNIA

)

 

) ss

COUNTY OF ALAMEDA

)

 

On                       , 2013, before me,
                                                    , the undersigned Notary
Public in and for said County and State, personally appeared
                                            , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

 

 

 

Notary Public

 

 

My Commission Expires:

 

 

 

 

--------------------------------------------------------------------------------


 

BORROWER:

RP/HH PARK PLAZA, LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

By:

RP/HH Park Plaza GP, L.L.C.,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

ORIGINAL

 

GUARANTOR:

ROCKPOINT REAL ESTATE FUND III, L.P.,

 

a Delaware limited partnership

 

 

 

By:

Rockpoint Real Estate Fund III GP, L.L.C.,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[COUNSEL TO ADD APPROPRIATE NOTARY BLOCKS]

 

--------------------------------------------------------------------------------


 

ASSUMPTOR:

BOSTON 1927 OWNER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

ACKNOWLEDGEMENT

 

STATE OF CALIFORNIA

)

 

) ss.

COUNTY OF ORANGE

)

 

On                              , 2013, before me,
                                                                          ,
Notary Public,

 

personally appeared
                                                                                                                        ,

 

who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that she/he
executed the same in her/his authorized capacity, and that by her/his signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

 

Signature of Notary Public

Place Notary Seal Above

 

 

--------------------------------------------------------------------------------


 

OPERATING

 

LESSEE:

BOSTON 1927 LESSEE, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

ACKNOWLEDGEMENT

 

STATE OF CALIFORNIA

)

 

) ss.

COUNTY OF ORANGE

)

 

On                              , 2013, before me,
                                                                          ,
Notary Public,

 

personally appeared
                                                                                                                        ,

 

who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that she/he
executed the same in her/his authorized capacity, and that by her/his signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

 

Signature of Notary Public

Place Notary Seal Above

 

 

--------------------------------------------------------------------------------


 

NEW

 

GUARANTOR:

SUNSTONE HOTEL PARTNERSHIP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

ACKNOWLEDGEMENT

 

STATE OF CALIFORNIA

)

 

) ss.

COUNTY OF ORANGE

)

 

On                              , 2013, before me,
                                                                          ,
Notary Public,

 

personally appeared
                                                                                                                        ,

 

who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that she/he
executed the same in her/his authorized capacity, and that by her/his signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

 

Signature of Notary Public

Place Notary Seal Above

 

 

--------------------------------------------------------------------------------


 

Exhibit A

Legal Description

 

--------------------------------------------------------------------------------


 

EXHIBIT B

BORROWER AND OPERATING LESSEE

EQUITY OWNERSHIP STRUCTURE

 

--------------------------------------------------------------------------------


 

SCHEDULE I

ADDITOINAL DEFERRED MAINTENANCE ITEMS

 

--------------------------------------------------------------------------------


 

SCHEDULE III

AFFILIATE TRANSACTIONS

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE VI

UNPAID CONSTRUCTION EXPENSES

 

NONE

 

--------------------------------------------------------------------------------